Case 1:19-cv-02295-JDB-jay Document 17 Filed 06/11/19 Page 1 of 13                       PageID 222



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION
______________________________________________________________________________

R.W. HICKS ENTERPRISES, INC.,

               Plaintiff,

v.                                                                    No. 1:19-cv-2295
                                                                      JURY DEMANDED

OWNERS INSURANCE COMPANY,

            Defendant.
______________________________________________________________________________

                  PLAINTIFF’S FIRST AMENDED COMPLAINT
______________________________________________________________________________

       COMES NOW the Plaintiff, R.W. Hicks Enterprises, Inc., and for its First Amended

Complaint against Owners Insurance Company would state and show as follows:

                                PARTIES AND JURISDICTION

       1.      R.W. Hicks Enterprises, Inc. (“Plaintiff”) is a corporation formed under the laws of

the State of Tennessee, with its principal place of business located in Jackson, Madison County,

Tennessee. At all times relevant hereto, Plaintiff had an insurable interest in the structures located

at 367, 401, 407, 411, and 419 N. Royal St., Jackson, Tennessee and 239 E. Orleans St., Jackson,

Tennessee. Each of the buildings referenced in the preceding sentence shall hereafter be referred

to collectively as the “Insured Premises.”

       2.      Owners Insurance Company (“Defendant”) is an insurance company conducting

business in the State of Tennessee, including Madison County, Tennessee. Defendant’s principal

place of business is located in the State of Michigan and was organized under the laws of the State

of Michigan.



                                                  1
Case 1:19-cv-02295-JDB-jay Document 17 Filed 06/11/19 Page 2 of 13                      PageID 223



       3.      This Amended Complaint originates as a result of a storm event that damaged the

structures located at the Insured Premises, and Defendant’s wrongful failure and refusal to

promptly and fully pay Plaintiff for the insured losses it sustained.

       4.      Jurisdiction and venue are appropriate in this Court.

                                              FACTS

       5.      At all times relevant hereto, Plaintiff was the insured policyholder pursuant to an

insurance contract whereby Defendant agreed to insure the buildings located on the Insured

Premises against property damage, being Policy 064619-03763750-16 (the “Policy”). The Policy

is attached hereto as Exhibit “A” and is incorporated herein by reference as if set forth verbatim.

       6.      Below is an aerial photo that depicts the location of the insured buildings, identified

by address:




                                                  2
Case 1:19-cv-02295-JDB-jay Document 17 Filed 06/11/19 Page 3 of 13                      PageID 224



       7.      As relevant hereto, the term of the Policy was April 14, 2016 to April 14, 2017.

Prior to the 2016 renewal, Defendant had insured the buildings on the Insured Premises for more

than a decade and renewed the insurance policy annually.

       8.      At all times relevant hereto, the Insured Premises consisted of six buildings with

various types of roofing surfaces, including but not limited to asphalt shingles, low slope roofing,

modified bitumen roofing, roll roofing, metal, etc.

       9.      The Policy provided insurance coverage for loss or damage to the buildings located

on the Insured Premises.

       10.     The Policy is an “all risk” policy, which means that it provides insurance coverage

for all risks of direct physical loss to covered property unless the loss is specifically excluded or

limited by the Policy.

       11.     As set forth in the Policy’s declarations, coverage for the buildings and structures

on the Insured Premises is on a “replacement cost” valuation basis, which means that coverage is

provided on a replacement cost basis without deduction for depreciation.

       12.     Pursuant to the Policy and at all times relevant to this Amended Complaint, Plaintiff

paid a premium to Defendant in exchange for insurance coverage as set forth in the Policy.

Plaintiff paid the required premiums at all times relevant to this Amended Complaint.

       13.     On or about December 28, 2016 and/or March 27, 2017, a severe storm event with

high winds and large hail struck the Insured Premises, causing substantial damage to the buildings

located on the Insured Premises (the “Loss”). As a result of the Loss, the buildings located on the

Insured Premises suffered immediate and direct physical loss, including but not limited to, damage

to the roofs and other exterior components, as well as interior water damage as a result of leaks

caused by the storm.



                                                 3
Case 1:19-cv-02295-JDB-jay Document 17 Filed 06/11/19 Page 4 of 13                       PageID 225



        14.     Prior to the Loss, the roofs of the building at the Insured Premises were well-

maintained. The roofs were in good condition prior to the Loss, and there were no signs of

systematic failure or deficiencies that would be typical of a roof that had reached the end of its

service life.

        15.     The damage caused by the Loss to the roofs on the Insured Premises was typical of

damage sustained to many roofs in the area during the December 28, 2016 storm event.

        16.     Plaintiff promptly reported the Loss to Defendant in the spring of 2017 after

discovering roof leaks.

        17.     The Policy was in full force and effect at the time of the Loss, and the Loss is a

compensable claim under the terms of the Policy. As it relates to the Loss, there is no applicable

exclusion.

        18.     After the Loss, Plaintiff fulfilled all duties imposed upon it by the Policy.

        19.     Despite the fact that Plaintiff has fulfilled all duties imposed upon it by Defendant

and is at no fault in this matter, Defendant has failed to fully and promptly pay Plaintiff’s claim

for insurance proceeds.

        20.     After the claim was reported, Defendant assigned the claim to one of its internal

adjusters, Adam Beam. Mr. Beam inspected the Insured Premises on or around May 2, 2017.

During Mr. Beam’s initial inspection, he told Plaintiff’s principal, Mr. Ronnie Hicks, that he did

not see any hail damage to the buildings on the Insured Premises except for a small amount of

damage on the roof of the 419 N. Royal St. structure. Approximately a week later, Mr. Beam sent

Mr. Hicks an estimate to repair damage to the 419 N. Royal St., totaling $4,039.50 replacement

cost value. Mr. Beam left Mr. Hicks with the impression that no insurance proceeds would be

owed except for what he estimated on 419 N. Royal Street. Plaintiff, via Mr. Hicks, expressed its



                                                  4
Case 1:19-cv-02295-JDB-jay Document 17 Filed 06/11/19 Page 5 of 13                    PageID 226



disagreement with Defendant’s conclusions and specifically asked Mr. Beam about leaks that were

not present before the hailstorm, with specific reference to leaks in the Butler Building warehouse

at 411 N. Royal St.

         21.   As time went on, more leaks began to surface at the Insured Premises, and Mr.

Hicks contacted his insurance agent, Jim Wilson, to complain about Mr. Beam’s handling of the

claim.

         22.   Mr. Wilson suggested that Mr. Hicks contact a roofing contractor to inspect the

buildings located on the Insured Premises. In response to that, Mr. Hicks contacted several

reputable roofers in the Jackson area to inspect the buildings, all of which concluded that the

buildings were damaged. Some roofers would not even inspect the roof when they learned that

Adam Beam was the adjuster on the claim.

         23.   Mr. Hicks then contacted his insurance agent, Jim Wilson, again to complain about

the lack of payment for the hail damage to the buildings. Mr. Wilson connected Mr. Hicks with

Defendant’s local claims supervisor, Bill Wooten. Mr. Hicks informed Mr. Wooten that he was

displeased with Mr. Beam’s attitude and manner that Mr. Beam was handling the claim.

         24.   In late January 2018, Defendant sent Doug Kineman to inspect the Insured

Premises. Plaintiff believed that Mr. Kineman was a new adjuster that had been assigned the

claim. After questioning Mr. Kineman during his visit, Plaintiff learned that Mr. Kineman worked

for a company called Reliable Reports and had nothing at all to do with the storm damage claim,

but instead he had been sent to the property to conduct an underwriting inspection. Plaintiff

allowed Mr. Kineman to inspect the Insured Premises as he requested.

         25.   In February 2018, Plaintiff received the report prepared by Mr. Kineman, which

made certain recommendations concerning the repair and maintenance of the structures located on



                                                5
Case 1:19-cv-02295-JDB-jay Document 17 Filed 06/11/19 Page 6 of 13                   PageID 227



the Insured Premises. One of the recommendations was for the replacement of moisture-stained

ceiling tiles in several places. Of course, the ceiling tiles were moisture damaged because of the

leaking that had occurred since the Loss. Another of the recommendations was for replacement

of several of the roof coverings on the insured buildings, which were also damaged as a result of

the Loss. Defendant later sent Plaintiff a “Notice of Cancellation” and cancelled Plaintiff’s

insurance because Defendant was “unable to verify compliance with [the recommendations made

by Mr. Kineman].”

       26.     In March 2018, an independent adjuster, Scott Wood with TW Claims Group,

contacted Plaintiff and advised that Defendant had engaged him to inspect the buildings for storm

damage caused by the Loss. Mr. Wood encouraged Plaintiff to engage a contractor and indicated

that he would then inspect the buildings with Plaintiff’s contractor.

       27.     Later in 2018 after Plaintiff secured a contractor, Mr. Wood inspected the Insured

Premises. During the inspection, Defendant’s adjuster acknowledged damage to the buildings, and

thereafter produced an estimate to repair the damage that totaled $225,838.44. Mr. Wood agreed

that the damage included in his estimate was hail damage that was consistent with the hailstorm

of December 28, 2016. Mr. Wood’s estimate was generally consistent with a repair estimate

prepared by Plaintiff’s contractor, which totaled $231,995.02.

       28.     Mr. Wood reported his findings to Defendant’s adjuster, Adam Beam, who advised

Mr. Wood that Defendant would now require an appraisal of each structure to determine whether

the Policy’s coverage amounts satisfied the Policy’s co-insurance provisions (which is a clause

requiring that the buildings be insured to a certain percentage of the buildings’ value for

replacement cost coverage). Defendant then conducted an appraisal and several weeks later

determined the coinsurance requirements were indeed fulfilled.



                                                 6
Case 1:19-cv-02295-JDB-jay Document 17 Filed 06/11/19 Page 7 of 13                   PageID 228



       29.      Also, in response to Mr. Wood’s reporting to Defendant regarding the severity of

the storm damage, Defendant engaged an engineering company to inspect the buildings. The

engineer concluded that several of the buildings were damaged by hail and that others were not or

had been damaged by other hail storms prior to the December 2016 hail event. Specifically, the

engineer engaged by Defendant concluded as follows:

             a. 419 N. Royal St. - both the north and south roof slopes damaged by hail

             b. 411 N. Royal St. – coating on metal roof damaged by hail

             c. 407 N. Royal St. – no hail damage to the metal roof decking

             d. 401 N. Royal St. – modified bitumen roll roofing and metal roof components

                damaged by hail impacts but no hail damage to the modified bitumen asphalt roof

                membrane

             e. 367 N. Royal St. – no hail damage

             f. 239 E. Orleans St. – hail damage to the asphalt shingle system

       30.      The engineer’s conclusions substantially differed from the estimate prepared by

Mr. Wood. Upon receipt of the engineer’s report, Defendant instructed Mr. Wood to modify his

estimate to include only certain portions of the damage, which he did. The modifications to the

report caused the estimate to decrease from $225,838.44 to $28,608.42.

       31.      A portion of the disparity between Mr. Wood’s original estimate and Mr. Wood’s

revised estimate was caused by Defendant’s instruction to Mr. Wood to exclude certain slopes and

elevations on the buildings on the basis that the hail damage was caused by a prior event. Even if

that were true, such damage would still be covered because Defendant insured Plaintiff for more

than a decade prior to the Loss.




                                                 7
Case 1:19-cv-02295-JDB-jay Document 17 Filed 06/11/19 Page 8 of 13                     PageID 229



        32.      Thereafter, in November 2018, Defendant sent Plaintiff partial payments for the

Loss totaling $14,350.33 but has failed to fully pay and indemnify Plaintiff pursuant to the terms

of the Policy.

        33.      Afterwards, Plaintiff requested that Defendant provide it with all documents and

photographs regarding the claim, the report prepared by Defendant’s engineer, all estimates

obtained by Defendant, and all log notes associated with Plaintiff’s claim. On Defendant’s behalf,

Mr. Beam sent Plaintiff the engineer’s report but refused to provide the other documentation

requested.

        34.      There is no reasonable coverage dispute or other justifiable reason for Defendant’s

failure to pay Plaintiff’s claim associated with the damage sustained.

        35.      Defendant’s failure to timely pay Plaintiff the amount owed pursuant to the Policy

is without justification.

        36.      Defendant’s failure to pay the money and benefits due and owing Plaintiff under

the Policy has caused it to initiate this lawsuit to recover the insurance proceeds to which it is

entitled.

        37.      As a direct and proximate cause of Defendant’s actions/inactions, Plaintiff has

sustained substantial compensable losses, including all amounts due Plaintiff under the Policy and

other such costs and expenses incurred as a result of Defendant’s wrongful conduct.



                                      CAUSES OF ACTION

Count I – Breach of Contract (against Defendant)

        38.      The allegations contained in the preceding paragraphs of this Amended Complaint

are incorporated herein by reference, as if set forth verbatim.



                                                  8
Case 1:19-cv-02295-JDB-jay Document 17 Filed 06/11/19 Page 9 of 13                      PageID 230



       39.       The Policy is a binding contract and is supported by valid consideration.

       40.       Defendant is in total, material breach of the Policy, and Defendant is liable to

Plaintiff under the Policy for the storm-caused damage that occurred while the subject buildings

were insured by Defendant. Specifically, Defendant breached its contract with Plaintiff by its

failure and refusal to fully and promptly pay the amounts owed to Plaintiff as required by the terms

of the Policy.

       41.       As a result of Defendant’s breach of contract, Plaintiff has sustained substantial

compensable losses for the amounts claimed under the Policy, including but not limited to the

replacement cost of the damage to the Insured Premises, as well as consequential damages, plus

interest thereon.

       42.       Defendant’s actions and breaches have further caused Plaintiff great and substantial

harm due to the fact that it has been unable to replace much of the damage caused by the Loss as

a result of the financial hardship unduly placed upon it as a direct and proximate result of

Defendant’s failure to pay Plaintiff the proper amounts as required by the Policy.

       43.       Plaintiff has mitigated its losses to the extent possible.

       44.       Defendant is liable to Plaintiff for its losses.

       45.       Defendant’s breach of contract was intentional, fraudulent, malicious, and/or

reckless, therefore justifying an award of punitive damages. See, e.g., Riad v. Erie Ins. Exchange,

436 S.W.3d 256, 276 (Tenn. Ct. App. Oct. 31, 2013). Specifically, Defendant intentionally,

fraudulently, maliciously, and/or recklessly: (1) failed to effectuate a prompt and fair settlement

of Plaintiff’s claim when liability was clear; (2) refused and failed to conduct a reasonable

investigation of Plaintiff’s claim based on all available information; (3) unjustly refused to pay

Plaintiff’s claim for its own financial preservation with no reasonable or justifiable basis; (4)



                                                     9
Case 1:19-cv-02295-JDB-jay Document 17 Filed 06/11/19 Page 10 of 13                         PageID 231



 refused and failed to obtain all reasonably available information and generally ignored Plaintiff’s

 claim; (5) failed to adopt, implement, and enforce reasonable standards for the prompt

 investigation and settlement of claims arising under its insurance policies; (6) failed to treat

 Plaintiff’s interests equal to that of its own; (7) failed to promptly provide Plaintiff with a

 reasonable explanation for its refusal to fully pay Plaintiff’s claim; (8) failed to timely and fully

 pay all amounts due and owing under the Policy with no reasonable or justifiable basis; (9) made

 insufficient payments on the claim which Defendant knew did not properly indemnify Plaintiff;

 and (10) engaged in a course of conduct intentionally designed to minimize the amounts paid to

 Plaintiff. Defendant knew, or reasonably should have known, that Plaintiff was justifiably relying

 on the money and benefits due it under the terms of the Policy. Nevertheless, acting with conscious

 disregard for Plaintiff’s rights and with the intention of causing or willfully disregarding the

 probability of causing unjust and cruel hardship on Plaintiff, Defendant consciously refused to

 fully compensate Plaintiff for its losses, and withheld monies and benefits rightfully due Plaintiff.

 In so acting, Defendant intended to and did injure Plaintiff in order to protect its own financial

 interest, and should be punished. Plaintiff seeks, and is entitled to, punitive damages.

 Count II – Statutory Bad Faith

        46.     The allegations contained in the preceding paragraphs of this Amended Complaint

 are incorporated by reference as if set forth verbatim herein.

        47.     Defendant’s refusal and failure to pay the amounts contractually owed to Plaintiff

 is arbitrary and capricious and constitutes bad faith pursuant to Tenn. Code Ann. § 56-7-105 in

 that more than sixty (60) days have passed since a formal demand has been made on Defendant

 and full payment has not been made for the Loss as required pursuant to the Policy for which the

 twenty-five percent (25%) statutory penalty for bad faith should be invoked.



                                                  10
Case 1:19-cv-02295-JDB-jay Document 17 Filed 06/11/19 Page 11 of 13                         PageID 232



         48.      The bad faith of Defendant is evidenced by the fact that, at all times material hereto,

 Defendant knew, or reasonably should have known that Plaintiff was justifiably relying on the

 money and benefits due it under the terms of the Policy and as otherwise promised and represented

 by Defendant, as well as the actions of Defendant as set forth in paragraph 49 below and 45 above.

 Nevertheless, acting with conscious disregard for Plaintiff’s rights and with the intention of

 causing or willfully disregarding the probability of causing unjust and cruel hardship on Plaintiff,

 Defendant consciously refused to pay in full Plaintiff’s valid claim and withheld monies and

 benefits rightfully due to Plaintiff.

         49.      Defendant’s bad faith is evidenced by all of the facts and allegations set forth above

 in this Amended Complaint, together with the following:

               a. Defendant’s intentional failure to fully inform Plaintiff of its rights and obligations

                  under the Policy;

               b. Defendant’s intentional failure to attempt in good faith to effectuate a prompt, fair

                  and equitable settlement of Plaintiff’s claim when liability was reasonably clear;

               c. Defendant’s intentional refusal to pay Plaintiff’s claim in full and to otherwise

                  honor its obligations under the Policy without conducting a reasonable

                  investigation based on all available information;

               d. Defendant’s intentional refusal to fully investigate Plaintiff’s claim and to obtain

                  all available information before alleging that it had no further obligations to

                  Plaintiff;

               e. Defendant’s failure to promptly provide Plaintiff with a reasonable and accurate

                  explanation for its refusal to pay its claim in full;




                                                     11
Case 1:19-cv-02295-JDB-jay Document 17 Filed 06/11/19 Page 12 of 13                      PageID 233



              f. Defendant’s intentional failure to properly adjust Plaintiff’s claim and to pay

                 Plaintiff fully for its losses;

              g. Defendant’s intentional failure to pay all amounts due and owing to Plaintiff under

                 the Policy with no reasonable or justifiable basis;

              h. Defendant’s misrepresentation to Plaintiff of its obligations under the Policy;

              i. Defendant’s failure to pay even the amounts acknowledged by its own consultants;

                 and

              j. Defendant’s unjustified refusal to pay Plaintiff’s claim for its own financial

                 preservation.

        50.      In so acting, Defendant intended to and did injure Plaintiff in order to protect its

 own financial interests and should be punished via the twenty-five percent (25%) bad faith penalty

 authorized by statute.

       WHEREFORE, as a result of the foregoing, Plaintiff would respectfully request that proper

 process be issued and served on Defendant requiring it to answer or otherwise respond in the time

 period allotted by law, and that this Honorable Court award judgment against Defendant as

 follows:

        A.       For compensatory damages not to exceed $300,000;

        B.       For punitive damages not to exceed $3,000,000;

        C.       For a statutory bad faith penalty of twenty-five percent (25%);

        D.       For all costs incurred as a result of this action;

        E.       For pre- and post-judgment and interest; and

        F.       For such other further and general relief as this Court deems just and equitable.

                                            JURY DEMAND



                                                    12
Case 1:19-cv-02295-JDB-jay Document 17 Filed 06/11/19 Page 13 of 13              PageID 234



       Plaintiff demands a jury of its peers.


                                                     Respectfully submitted,

                                                     GILBERT McWHERTER
                                                     SCOTT BOBBITT PLC


                                                     s/Clinton H. Scott
                                                     CLINTON H. SCOTT #23008
                                                     cscott@gilbertfirm.com
                                                     54 Exeter Road, Suite D
                                                     Jackson, Tennessee 38305
                                                     (731) 664-1340

                                                     J. BRANDON McWHERTER #21600
                                                     bmcwherter@gilbertfirm.com
                                                     JONATHAN L. BOBBITT #23515
                                                     jbobbitt@gilbertfirm.com
                                                     341 Cool Springs Blvd., Suite 230
                                                     Franklin, Tennessee 37067
                                                     (615) 354-1144

                                                     Attorneys for Plaintiff




                              CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was served upon the
 following, via the Court’s electronic mailing system, on the 11th day of June, 2019.

                                          Brad Box
                                    bbox@raineykizer.com
                                     Michael L. Mansfield
                                  mmansfield@raineykizer.com
                                     209 East Main Street
                                       P.O. Box 1147
                                   Jackson TN 38302-1147



                                                            s/Clinton H.Scott



                                                13
